           Case 2:19-cv-01432-APG-NJK Document 8 Filed 05/08/20 Page 1 of 1



 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 JEREMY WILLIAMS,                                          Case No.: 2:19-cv-01432-APG-NJK

 4          Plaintiff                                          Order Accepting Report and
                                                           Recommendation and Dismissing Case
 5 v.
                                                                          [ECF No. 7]
 6 SUNRISE HOSPITAL, et al.,

 7          Defendants

 8         On April 17, 2020, Magistrate Judge Koppe recommended that I dismiss this case

 9 without prejudice to the plaintiff filing his lawsuit in state court because it is clear no subject

10 matter jurisdiction exists in this court. ECF No. 7. Plaintiff Jeremy Williams did not file an

11 objection. Thus, I am not obligated to conduct a de novo review of the report and

12 recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts to “make a de novo

13 determination of those portions of the report or specified proposed findings to which objection is

14 made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the

15 district judge must review the magistrate judge’s findings and recommendations de novo if

16 objection is made, but not otherwise” (emphasis in original)).

17         I THEREFORE ORDER that Magistrate Judge Koppe’s report and recommendation

18 (ECF No. 7) is accepted and plaintiff Jeremy Williams’ amended complaint (ECF No. 5) is

19 dismissed without prejudice to him filing it in state court. The clerk of court is instructed to

20 close this case.

21         DATED this 8th day of May, 2020.

22
                                                           ANDREW P. GORDON
23                                                         UNITED STATES DISTRICT JUDGE
